Citation Nr: 0823999	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a compensable rating for right ulnar 
neuropathy.

3.  Entitlement to service connection for retropatellar pain 
syndrome, right knee.  

4.  Entitlement to service connection for retropatellar pain 
syndrome, left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1990, and from October 1991 to October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2005, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in July 2006.   

The September 2005 rating decision granted service connection 
for PTSD and awarded a 30 percent disability rating.  The RO 
then issued a May 2006 rating decision in which it increased 
the rating to 50 percent effective November 1, 2004 (the date 
of receipt of the claim).  Although an increased rating has 
been granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993). 

The veteran's November 2005 notice of disagreement also 
included issues of entitlement to higher ratings for 
urticaria and seasonal allergic rhinitis with allergic 
conjunctivitis; and entitlement to service connection for 
gastroesophageal reflux disease (GERD).  However, the veteran 
failed to list these issues in her July 2006 substantive 
appeal (VA Form 9).  Consequently, the Board does not have 
jurisdiction over these issues.  

The veteran's November 2005 notice of disagreement also 
included the issue of entitlement to a higher rating for 
migraine/tension headaches.  The Board recognizes that in her 
July 2006 substantive appeal (VA Form 9) she mentioned item 
12 (migraines) of the September 2005 rating decision.  
However, she did so in the context of an argument regarding 
service connection for adenocarcinoma of the cervix.  She 
failed to list it under the issues that she was appealing.  
She stated "I am appealing several issues: Vagina, Disease 
or Injury, currently 0%; Knee pain, right and left, denied; 
Right Ulnar Neuropathy, currently 0%; Post Traumatic Stress 
Disorder (PTSD), currently 50%."  As such, the RO did not 
include the issue of migraines in its October 2007 
supplemental statement of the case; and the veteran did not 
address the issue in her December 2007 VA Form 646.  
Consequently, the Board finds that issue was never properly 
appealed and is also not within the Board's jurisdiction.   

The Board notes that upon raising the issue of service 
connection for adenocarcinoma of the cervix, the Board issued 
an April 2007 rating decision in which it granted service 
connection for adenocarcinoma of the cervix, status post 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy with a 100 percent rating effective July 31, 
2006 and a 50 percent rating effective November 1, 2006.  It 
also granted special monthly compensation based on anatomical 
loss of a creative organ effective July 31, 206; and house 
bound criteria from July 31, 2006 to November 1, 2006.    

Finally, the Board notes that the veteran submitted a 
December 2007 VA Form 646 in which she raised a claim for a 
total disability rating based on individual unemployability 
(TDIU).  The Board refers this issue to the RO for proper 
development and adjudication.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  The veteran's right ulnar neuropathy is not manifested by 
mild incomplete paralysis of the ulnar nerve of the major or 
minor upper extremity.  

3.  The veteran's retropatellar pain syndrome, right knee was 
not manifested during the veteran's active duty service, nor 
is it otherwise related to service.

4.  The veteran's retropatellar pain syndrome, left knee was 
not manifested during the veteran's active duty service, nor 
is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2007).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected right ulnar 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8616 
(2007).

3.  Retropatellar pain syndrome, right knee was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Retropatellar pain syndrome, left knee was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated January 2005.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a January 2005 letter 
prior to the September 2005 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, it appears that the notice requirements addressed 
by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the ones now on appeal to the 
Board. 

Moreover, since the increased ratings issues are downstream 
issues from that of service connection (for which a VCAA 
letter was duly sent in January 2005), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the appellant was furnished proper VCAA notice 
with regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran a March 2006 correspondence that fully 
complied with Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in September 2004, February 2007, April 
2007, and August 2007; obtained medical opinions as to the 
etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected PTSD and right ulnar 
neuropathy warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

PTSD

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411:

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) of 61-70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.) 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 
C.F.R. § 4.130.


The veteran underwent a VA examination in September 2004.  
The examiner stated that she reviewed the veteran's medical 
records.  She noted that the veteran was raped in May 1984; 
but did not report it until 2001. The veteran also reported 
numerous other times in which she was harassed during 
service.  She was tearful talking about these traumas.  

The veteran was prompt to the examination, and was 
cooperative with the interview.  She was pleasant and 
friendly.  There was no impairment of thought process or 
communication.  Speech was direct, goal oriented, and 
relevant.  There were no delusions, hallucinations, or 
paranoia.  Eye contact was fair.  While she admitted to 
suicidal thoughts in the past, she has since decided not to 
kill herself.  She gets busy with other things to keep her 
mind off of it.  She was neat and clean; and oriented to 
person, place, and time.  There was some forgetfulness.  She 
reported that while driving from Dallas, the traffic was so 
bad that she became fearful and nervous.  There was no 
impulse control problem.  There was no alcohol or drug use.  
She stated that she tends to either oversleep or undersleep.  

The examiner noted that the veteran re-experiences her rape 
in the form of nightmares, which are clearly distressing.  
She avoids places and discussions of her rape.  It has 
affected her sexual life.  She feels detached and estranged 
from others at times and has a restricted range of affect.  
There were persistent symptoms of anxiety and irritability.  
She was diagnosed with PTSD and major depression; and was 
given a GAF score of 50.  She was deemed competent to manage 
financial affairs.   

The veteran attended a Women Veterans' Sexual Trauma Group 
from September 2004 through March 2005.  

The veteran sought treatment in July 2005 and described her 
mood as "depressed."  She stated that she had been having 
problems with mood swings, crying spells, intrusive memories 
and nightmares of her military sexual trauma (MST).  She 
reported that she takes medication as prescribed and that she 
maintains a structured daily routine including stress 
management activities, prioritizing goals most of the time, 
and keeping a journal as necessary regarding her problems 
with intrusive memories.  She also discussed family issues 
with her husband and 15 year old daughter.  She believed she 
benefitted from the MST group and indicated an interest in 
further individual and group treatment.  She reported that 
some days her mood is much more sensitive than others.  On 
the day she sought treatment, she lost sight of maintaining 
structure in achieving her goals; had fleeting suicidal 
thoughts; but made no plan of action to harm herself.  She 
intends to seek immediate treatment in the event of suicidal 
ideations.  She reported no current suicidal or homicidal 
ideations.  Upon examination, the examiner noted the veteran 
to be tearful during the initial part of the visit.  She was 
neatly dressed and groomed; cooperative; and pleasant.  She 
was alert and oriented to time, place, and person.  She had 
logical and coherent thoughts.  Her mood was depressed with 
congruent affect.  She did not appear to be at imminent risk 
of harming herself.

In February 2006, the veteran was noted to be doing well on 
medication.  She was alert; in good affect; and normal 
cognition.  She was assessed with depression, stable; and not 
suicidal or homicidal.  

In July 2006, the veteran's daughter (A.M.H.) submitted a 
statement in which she stated that the veteran's appearance 
has gone downhill; and that she does not wear her hair the 
way she used to.  A.M.H. also stated that the veteran's 
personality drastically changes from calm to outraged.  

The veteran underwent another VA examination in April 2007.  
She was well-developed, well-nourished, appropriately 
dressed, engaging, and somewhat talkative.  She maintained 
good eye contact with the examiner and was cooperative.  
There was no impairment of thought process or communication.  
There were no delusions or hallucinations.  She had no 
suicidal or homicidal ideations.  She maintained minimal 
personal hygiene and other basic activities of daily living.  
She was oriented to person, place, and time.  She reported 
short term memory loss; but objective testing did not concur 
with her report.  There were no obsessive or ritualistic 
behaviors that interfered with routine activities.  Speech 
was voluble, but not pressured.  There were no signs of panic 
attacks.  She reported continued depression; sleep impairment 
episodes that last several days within the past two to three 
months; and daytime fatigue.  There was no impulse control.    

The examiner noted that the veteran attributed social 
isolation, verbal agitation, memory deficit, mood swings, and 
cervical cancer to PTSD.  She reported nightmares, 
psychological and physiological reactivity to reminders of 
sexual trauma.  She had moderate to severe aversion to 
physical intimacy; and stated that she does not enjoy sexual 
activity.  She also reported symptoms suggestive of numbing; 
including the inability to display loving feelings.  She 
reported hypervigilance bordering on mild paranoia, decreased 
frustration tolerance, irritability, and intermittent 
insomnia.  Finally, she reported some disillusionment and 
demoralization.  The frequency of the symptoms is chronic and 
the severity was deemed moderate.  The examiner diagnosed the 
veteran with PTSD, chronic, moderate; and assigned a GAF 
score of 48.  

The examiner noted that the veteran is semi-employed, with 
moderate psychosocial functional status impairment including 
inability to maintain full time employment and verbal 
altercation with her husband and inability to engage in 
leisure pursuits and interact outside of immediate family 
circle.  The examiner stated that the veteran continues to 
experience symptoms of PTSD that limit her occupational and 
social functioning status.  Upward adjustment of disability 
to 70% was recommended.  There is reduced reliability and 
productivity due to PTSD.  

The Board notes that in order to warrant a rating in excess 
of 50 percent, the veteran's PTSD must be manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The Board finds that the veteran does not suffer from 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.  The Board notes that 
the veteran remains semi-employed; that she maintains 
relationships with her husband and daughter; and that her 
judgment and thinking have not been impaired. Moreover, the 
veteran has exhibited very few of the enumerated symptoms.  
The April 2007 examiner stated that she does not have 
obsessional rituals which interfere with routine activities.  
Her speech has not been shown to be intermittently illogical, 
obscure or irrelevant.  She has not been found to have 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.   
 
The Board acknowledges that the veteran has had some suicidal 
ideation in the past; and that she has had difficulty 
adapting to stress.  Nonetheless, the Board finds that the 
preponderance of the evidence is against finding in favor of 
a rating in excess of 50 percent.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 50 percent 
for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Right ulnar neuropathy

The veteran's service-connected right ulnar neuropathy has 
been rated by the RO under the provisions of Diagnostic Code 
8616.  Under this regulatory provision, a rating of 10 is 
warranted for mild incomplete paralysis of the ulnar nerve of 
the major and minor upper extremity.  A 20 percent evaluation 
is warranted for moderate incomplete paralysis of the ulnar 
nerve of the minor upper extremity.  A 30 percent evaluation 
is warranted for moderate incomplete paralysis of the ulnar 
nerve of the major upper extremity, or for severe incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
40 percent evaluation is warranted for severe incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
Complete paralysis of the of the ulnar nerve of the minor 
upper extremity warrants a 50 percent rating; and complete 
paralysis of the of the ulnar nerve of the major upper 
extremity warrants a 50 percent rating

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of left and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination of her joints (knees, 
wrists, ulnas, and right shoulder) in September 2004.  The 
examiner noted review of the veteran's active duty records.  
The veteran complained of pain, weakness, stiffness, fatigue, 
and lack of endurance.  She denied flare-ups.  Instead, she 
stated that symptoms are present on a daily basis and are 
constant.  Precipitating factors include physical activity 
and inclement weather.  Alleviating factors include 
medication and rest.  The examiner stated that the 
disabilities to the multiple joints wax and wane throughout 
the day.  Estimating additional loss of motion would be 
conjecture.  The veteran reported that she wears a right 
elbow pad during the night hours.  There has been no 
dislocation or subluxation.  The examiner stated that these 
conditions interfere with the veteran's ability to fully 
enjoy recreational activities.  The examiner noted that the 
veteran is right hand dominant.  

Upon examination, the examiner stated generally that "joints 
were weaker throughout range of motion when resistance was 
applied.  Fatigability was noted with repetitive use.  Pain 
was noted to increase throughout range of motion with 
repetitive use."  However, upon examination of the right 
elbow specifically, it was nontender to palpation.  There was 
no overt deformity noted.  Range of motion was normal with no 
pain on motion.  X-rays were normal.  She was diagnosed with 
bilateral ulnar neuropathy.  

The veteran underwent another VA examination in August 2007.  
The examiner noted review of the veteran's claims file.  The 
veteran reported that peripheral neuropathy began several 
years ago.  Precipitating factors include when she jogs with 
her arms up; relief comes from resting the right arm.  She 
reported fatigue; but stated that she is able to manage her 
workload.  She stated that she is not on any medication for 
the disability.  She reported diminished grasp strength; but 
she is not dropping any objects.  

Upon examination, the examiner found that there was 
diminished sensation in both upper extremities, worse in the 
right.  There was intact motor control and he had sensory 
along the ulnar border of the hand.  The examiner found no 
paralysis.  However, compared to the left hypothenar 
prominence, the right-sided hypothenar prominence had slight 
flattening.  Deep tendon reflexes were symmetrical.  The 
examiner diagnosed bilateral compression ulnar neuropathy, 
worse in the right hand than the left hand at the elbow 
level.  

The Board notes that in order to warrant a 10 percent rating, 
the veteran's disability must be manifested by mild 
incomplete paralysis of the ulnar nerve.  The August 2007 VA 
examiner specifically stated that there was no paralysis.  

Moreover, in regards to DeLuca criteria, the September 2004 
VA clinician stated that there was normal range of motion 
with no pain.  There is no medical evidence to show that 
there is any additional loss of motion due to pain or flare-
ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial compensable rating for right ulnar 
neuropathy must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The remaining issues before the Board involve claims of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records reflect that she 
complained of right knee pain in March 1984.  The pain was 
reportedly of three weeks duration.  She was noted to have 
mild tenderness in the knee.  There was no swelling, 
crepitation, or effusion.  Range of motion was "good."  She 
was diagnosed with anterior knee pain.  There are no follow 
up medical records regarding the right knee. 

The service medical records also reflect that the veteran 
complained of left knee pain (of three days duration) in 
October 1999.  She apparently was seen in August 1999 for the 
same complaint.  Examination of the left knee was normal.  
She was assessed with "left knee pain - normal exam."  
There was no further treatment.  

The service medical records reflect that the veteran 
underwent examinations in July 1990, August 1991, December 
1995, and October 2000.  All yielded normal findings 
regarding the veteran's knees.  

The veteran completed Reports of Medical History dated August 
1991 and December 1995 in which she denied having a "trick" 
or locked knee; or a bone, joint, or other deformity.  In a 
July 1990 Report of Medical History, the veteran denied a 
"trick" or locked knee.  She stated that she had a bone, 
joint, or other deformity; but she explained that she was 
referring to her left wrist.  She never mentioned either 
knee.  

The veteran underwent a VA examination in September 2004.  
Examination of the knees found no swelling, effusion, lateral 
instability, or tenderness to palpation.  Range of motion was 
normal with no pain on motion.  X-rays of the left knee 
showed no evidence of fracture, dislocation, or other bone 
deformity.  No joint fluid was evident.  The left knee joint 
was normal.  No opaque foreign body was identified.  Soft 
tissues were normal.  It was a normal left knee series.  The 
examiner listed the diagnosis as "retropatellar pain 
syndrome, bilateral knee diagnosed as: Normal examination at 
this juncture."  

The Board finds that the veteran's service medical records 
fail to provide any evidence of a chronic knee disability.  
Moreover, the veteran's September 2004 VA examination yielded 
normal findings.  A veteran's belief that she is entitled to 
some sort of benefit simply because she had a disease or 
injury while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
finds that without evidence of a disability in service, 
without evidence of a current disability, and without 
evidence of a nexus between a current disability and service, 
the preponderance of the evidence weighs against the claims.  
See Hickson v. West, 12 Vet. App. 247 (1999).  Additionally, 
the Board notes that the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for retropatellar pain syndrome of the right and left 
knees must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).




ORDER

The appeal is denied as to all issues. 





______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


